Citation Nr: 0703931	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with secondary 
alcohol dependence.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for arthritis of the 
bilateral legs.

5.  Entitlement to service connection for arthritis of the 
bilateral knees.

6.  Entitlement to service connection for arthritis of the 
bilateral hands.

7.  Entitlement to service connection for 
hypertension/ischemic disease, claimed as secondary to 
service-connected diabetes mellitus, type II, or service-
connected PTSD.

8.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2004, 
January 2005, and June 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that, in July 2006, the veteran submitted a 
claim for a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).  It appears that the RO is in the 
process of developing such claim and, therefore, it is 
referred to the RO for continued appropriate action. 

After the issuance of the statements of the case in February 
2005 and May 2005, the issuance of a supplemental statement 
of the case in May 2005, and certification to the Board in 
July 2005, additional medical evidence consisting of VA 
treatment records and VA examination reports have been 
received.  See 38 C.F.R. § 20.1304 (2006).  Such includes new 
evidence relevant to the issues of entitlement to an initial 
rating in excess of 50 percent for PTSD with secondary 
alcohol dependence and entitlement to service connection for 
a sleep disorder.  The Board notes that the veteran did not 
waive agency of original jurisdiction (AOJ) consideration of 
such medical evidence nor was a supplemental statement of the 
case issued after receipt of the evidence.  Id.  Therefore, 
such issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

Pertinent to the remaining issues on appeal, the additionally 
received medical treatment records and VA examination reports 
are duplicative of the evidence already of record.  
Therefore, the Board finds that a remand for AOJ 
consideration is not necessary.  See 38 C.F.R. § 19.31(b)(1).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of a back disorder.

3.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of arthritis of the 
bilateral legs.

4.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of arthritis of the 
bilateral knees.

5.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of arthritis of the 
bilateral hands.

6.  Hypertension/ischemic disease is not a result of any 
disease, injury, or incident in service, was not manifested 
within one year of service discharge, and is not 
etiologically related to a service-connected disability.

7.  An eye disorder is not a result of any disease, injury, 
or incident in service and is not etiologically related to a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Arthritis of the bilateral legs was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have incurred in or been aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Arthritis of the bilateral knees was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have incurred in or been aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Arthritis of the bilateral hands was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have incurred in or been aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Hypertension/ischemic disease was not incurred in or 
aggravated by the veteran's active duty military service, it 
may not be presumed to have incurred in or been aggravated by 
such service, and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

6.  An eye disorder was not incurred in or aggravated by the 
veteran's active duty military service nor is such 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  In 
this case, with regard to his claims for service connection 
for a back disorder and arthritis of the bilateral legs, 
knees, and hands, the veteran was provided with a VCAA 
notification letter in April 2004, prior to the initial 
unfavorable AOJ decision issued in May 2004.  Pertinent to 
his claims for service connection for hypertension/ischemic 
disease and an eye disorder, claimed as secondary to diabetes 
mellitus, type II, he was advised of VA's duties to notify 
and assist in an October 2004 letter, prior to the initial 
unfavorable AOJ decision issued in January 2005.  Solely with 
regard to his hypertension/ischemic heart disease, claimed as 
secondary to PTSD, he was provided with a VCAA letter in 
March 2005 and the initial unfavorable decision was issued in 
June 2005.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the April 2004, 
October 2004, and March 2005 letters advised the veteran of 
the evidence that VA would attempt to obtain and what 
evidence he was responsible for identifying or submitting to 
VA.  Additionally, such letters informed him of the evidence 
necessary to substantiate his service connection claims, to 
include on a secondary basis.  Pertinent to the fourth 
element, all three letters advised the veteran that, if he 
had any evidence in his possession that pertained to his 
respective claims to send it to VA.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claims, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's service connection 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, and VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of his claims.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claims.  Moreover, with respect to his hypertension/ischemic 
disease and eye disorder claims, he was provided with VA 
examinations in November 2004 and April 2005.  Regarding his 
claims for service connection for a back disorder and 
arthritis of the bilateral legs, knees, and hands, the 
veteran has not been provided with a VA examination in order 
to determine whether such are related to his military 
service.  However, the Board finds that such examinations are 
not necessary to decide the veteran's claims.  Without any 
evidence of a current diagnosis or in-service treatment or 
diagnoses pertinent to the veteran's back, legs, knees, or 
hands, any current medical opinion linking such disabilities 
to the veteran's military service would necessarily be based 
upon the unsubstantiated history provided by the veteran 
decades following his discharge from service.  As such, there 
is no competent basis upon which to conclude that the 
veteran's current disabilities are related to service.  Based 
on these facts, the Board concludes that the medical evidence 
of record is sufficient to adjudicate the veteran's service 
connection claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

A.	Criteria Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular-renal 
disease/hypertension and arthritis, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

During the pendency of the veteran's appeal, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 will be retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  The current paragraph (b) of 38 C.F.R. § 3.310 
will be redesignated as paragraph (c), and a new paragraph 
(b) will be added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.	Back Disorder and Arthritis of the Bilateral Legs, 
Knees, and Hands

The veteran contends that, while he was never in direct 
combat with the enemy, he was serving in Vietnam in June 
1970.  He had to run to his assigned position to guard 
ammunition and, while running, he ran into enemy mortar 
rounds.  As a result, he was thrown to the ground.  The 
veteran alleges that he has a current back disorder and 
arthritis of the bilateral legs, knees, and hands as a 
result.  Therefore, he claims that service connection for 
such disabilities is warranted.

The veteran's service medical records reflect that, on his 
April 1969 Report of Medical History, he reported back 
trouble.  The examining physician observed that the veteran 
reported that he had a low back ache with lifting and 
stiffness in the morning.  There was no major joint problem 
noted.  Additionally, upon clinical evaluation, the veteran's 
spine and other musculoskeletal systems were noted to be 
normal.  Therefore, while the veteran self-reported low back 
pain at the time of his service induction, there was no 
disability noted upon clinical evaluation.  Moreover, there 
is no clear and unmistakable evidence to demonstrate that a 
back injury or disease existed prior service.  As such, with 
regard to a back disorder, the veteran is presumed to be 
sound at the time he entered military service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).  

The remainder of the veteran's service medical records are 
negative for any complaints, treatment, or diagnoses 
referable to his back and bilateral legs, knees, and hands, 
to include arthritis.  At the time of his December 1970 
separation examination, clinical evaluation of his spine and 
other musculoskeletal systems, upper extremities, and lower 
extremities was normal.

Post-service medical records are negative for a diagnosis 
pertinent to a back disorder, arthritis of the bilateral 
legs, arthritis of the bilateral knees, or arthritis of the 
bilateral hands.  The Board notes that VA treatment records 
reflect that, in May 2004, the veteran complained of knee 
pain, but no diagnosis was provided.  Also, in August 2004, 
the assessment included back pain, but no specific diagnosis 
was offered.  

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Therefore, the evidence does not 
show the presence of a current chronic disability of the 
back, legs, knees, or hands.  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, the veteran is not entitled 
to service connection for a back disorder, arthritis of the 
bilateral legs, arthritis of the bilateral knees, or 
arthritis of the bilateral hands on either a direct or 
presumptive basis.

C.	Hypertension/Ischemic Disease and Eye Disorder

The Board notes that the veteran does not allege, nor does 
the record reflect, that his claimed hypertension/ischemic 
disease and eye disorder are related to service on a direct 
or presumptive basis.  In this regard, the Board observes 
that the veteran's service medical records fail to show 
complaints, treatment, or diagnoses referable to high blood 
pressure, hypertension, ischemic disease, or an eye disorder, 
other than a refractive error of the eyes.  His December 1970 
separation examination revealed that his heart was normal 
upon clinical evaluation and his blood pressure was 120/60.  
Additionally, the veteran's distant vision was 20/20 
bilaterally.  With regard to the refractive error of his 
eyes, the Board notes that such are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Additionally, the veteran is not entitled to service 
connection hypertension/ischemic disease on a presumptive 
basis.  In this regard, the Board notes that the evidence of 
record fails to demonstrate that he manifested such to a 
degree of 10 percent within the one year following his 
service discharge in December 1970.  Rather, the veteran 
claims entitlement to service connection for 
hypertension/ischemic disease and an eye disorder as 
secondary to service-connected PTSD or diabetes mellitus, 
type II.  Specifically, the veteran contends that, as a 
result of his service-connected diabetes mellitus, type II, 
he developed hypertension/ischemic disease and an eye 
disorder.  In the alternative, he alleges that his 
hypertension/ischemic disease is the result of his service-
connected PTSD.  Therefore, the veteran claims that service 
connection is warranted for such disabilities on a secondary 
basis.  

The Board initially notes that the veteran has current 
diagnoses of hypertension, possible ischemia, and numerous 
eye disorders.  Specifically, at his November 2004 VA eye 
examination, the veteran was diagnosed diabetes mellitus 
without diabetic retinopathy; posterior vitreous detachment 
of each eye; operculated retinal hole of the right inferior 
retina; and suspected glaucoma.  At his November 2004 and 
April 2005 VA heart examinations, the veteran was diagnosed 
with hypertension and, in November 2004, it was noted that 
his past exercise treadmill test was suspicious for ischemia.  
However, the Board finds that service connection on a 
secondary basis for either hypertension/ischemia disease or 
an eye disorder is not warranted.

With regard to the veteran's hypertension/ischemia disease, 
he has claimed that such is secondary to service-connected 
diabetes mellitus, type II, or, alternatively, service-
connected PTSD.  However, in November 2004, the VA examiner 
stated that it did not appear that the veteran's claimed 
heart condition was at least as likely as not due to his 
diabetes because his hypertension, diabetes, and heart 
problems were all found about the same timeframe.  The 
examiner indicated that, if diabetes was going to cause heart 
disease, it is usually many years after a specific diagnosis 
of diabetes.  It was further noted that the veteran had a 
very strong family history of heart disease and numerous 
cardiac risk factors and the examiner stated that such were 
most likely the cause of his heart condition, rather than 
diabetes.  The VA examiner further concluded that, at the 
current time, the veteran's heart condition did not appear to 
be aggravated by the diabetes because they were most recently 
found and had not been fully delineated yet nor investigated.  
The examiner indicated that, even if the veteran did not have 
diabetes, it would be most likely that he would have a heart 
condition because he had a strong family history and multiple 
risk factors.  

In April 2005, the VA examiner stated that it did not appear 
that the veteran's claimed heart condition was at least as 
likely as not due to his PTSD because, after thoroughly 
reviewing the medical literature, he, in conjunction with 
other VA physicians, could not find any relationship between 
PTSD and heart, vascular, or hypertensive disease.  The 
examiner indicated that there was no documentation in the 
medical literature that specifically states, based on well-
respected and well-documented studies, that PTSD specifically 
causes vascular, renal, or heart/vessel damage or changes.  
The examiner further found that the veteran did not even 
appear to have any aggravation issues because he only 
mentioned an occasional headache with PTSD issues and he may 
get some chest tightness, but no chest pain.  Therefore, the 
VA examiner concluded that there appeared to be no 
relationship between the veteran's hypertension and ischemic 
disease being secondary to PTSD.  The examiner further 
observed that the most likely cause of the veteran's 
hypertension appeared to be his multiple risk factors.  

With regard to the veteran's diagnosed eye disorders, he 
contends that such are secondary to his service-connected 
diabetes mellitus, type II.  However, the November 2004 VA 
examiner determined that the veteran's posterior vitreous 
detachment of each eye, operculated retinal hole of the right 
inferior retina, and suspected glaucoma were not due to his 
diabetes mellitus.  Moreover, the examiner indicated that his 
diabetes mellitus was without diabetic retinopathy.  

Therefore, the evidence of a nexus or link between a service-
connected disability and the veteran's hypertension/ischemic 
disease or an eye disorder is limited to his own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
hypertension/ischemic disease or an eye disorder and a 
service-connected disability, he is not entitled to service 
connection on a secondary basis.  

D.	Conclusion

Therefore, for the foregoing reasons, the Board finds that 
the veteran is not entitled to service connection for a back 
disorder, arthritis of the bilateral legs, arthritis of the 
bilateral knees, arthritis of the bilateral hands, 
hypertension/ischemic disease, or an eye disorder.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's service connection claims 
and, therefore, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107. 


ORDER

Service connection for a back disorder is denied.

Service connection for arthritis of the bilateral legs is 
denied.

Service connection for arthritis of the bilateral knees is 
denied.

Service connection for arthritis of the bilateral hands is 
denied.

Service connection for hypertension/ischemic disease, claimed 
as secondary to service-connected diabetes mellitus, type II, 
or service-connected PTSD, is denied.

Service connection for an eye disorder, claimed as secondary 
to service-connected diabetes mellitus, type II, is denied.


REMAND

As noted in the Introduction, additional medical evidence 
relevant to the issues of entitlement to an initial rating in 
excess of 50 percent for PTSD with secondary alcohol 
dependence and entitlement to service connection for a sleep 
disorder has been received and must be considered by the AOJ.  
With regard to the veteran's initial rating claim, the 
additional medical evidence addresses the current severity of 
his PTSD as well as its impact on his employability.  
Pertinent to his service connection claim, the newly received 
evidence reflects a diagnosis of moderate obstructive sleep 
apnea in December 2005, which was not of record at the time 
of the May 2004 rating decision or February 2005 statement of 
the case.  Therefore, a remand is necessary for the AOJ to 
consider such additional evidence and issue a supplemental 
statement of the case pertinent to both issues.  See 
38 C.F.R. § 19.31(b)(1). 

The Board notes that Dingess/Hartman, supra, is applicable to 
the veteran's claims.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his initial claim for service 
connection for PTSD in a January 2004 letter and, pertinent 
to his claim for service connection for a sleep disorder, he 
was advised of such information in an April 2004 letter.  
However, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disabilities now on appeal.  
Therefore, a remand is necessary in order to enable VA to 
provide appropriate notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:


1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claims 
of entitlement to an initial rating in 
excess of 50 percent for PTSD with 
secondary alcohol dependence and 
entitlement to service connection for a 
sleep disorder, as outlined by the Court 
in Dingess/Hartman, supra.  

2.  The veteran's claims of entitlement to 
an initial rating in excess of 50 percent 
for PTSD with secondary alcohol dependence 
and entitlement to service connection for 
a sleep disorder should be readjudicated, 
based on the entirety of the evidence, to 
include any evidence associated with the 
claims file after the issuance of the May 
2005 supplemental statement of the case 
and February 2005 statement of the case, 
respectively.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his attorney should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


